Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16680997 filed on 11/12/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2005/0274977) in view of Kim et al. (US 2014/0239256).
Regarding Independent claim 1, Saito et al. teach a semiconductor device comprising:
a substrate (Fig. 4, element 1); 

an insulator layer (Fig. 4, element 13) arranged on the semiconductor structure; 
a field plate (Fig. 4, element 14) covering a part of the insulator layer.
Saito et al. do not explicitly disclose the insulator layer comprising a non-linear dielectric material having a permittivity that decreases as an electric field traversing the dielectric material increases, wherein the non-linear dielectric material is a solid solution in a relaxor ferroelectric phase of PMN, PMN-PT, PLZT, PST, PSN, BNT or BZT type.
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known insulator strontium bismuth titanate as shown by Kim et al. in paragraph 0023, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416. 
The insulator strontium bismuth titanate is the same as the instant application, accordingly the properties/functions would naturally be the same.
Regarding claim 2, Saito et al. modified by Kim et al. teach wherein the dielectric material has a minimum permittivity and a maximum permittivity, the ratio between the minimum permittivity and the maximum permittivity being less than 70% (paragraph 0023 of Kim teaches the insulator strontium bismuth titanate which is the same as the instant application, accordingly the properties/functions would naturally be the same).
Regarding claim 3, Saito et al. modified by Kim et al. teach wherein the dielectric material has a maximum relative permittivity at least equal to 1000 (paragraph 
Regarding claim 5, Saito et al. modified by Kim et al. teach wherein the semiconductor device is a diode or a transistor (Fig. 4 of Saito discloses a transistor).
Regarding claim 6, Saito et al. modified by Kim et al. teach wherein the semiconductor structure is a heterostructure including a second semiconductor layer (Fig. 4, element 3) arranged on the first semiconductor layer.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2005/0274977) in view of Kim et al. (US 2014/0239256) and further in view of Nakayam et al. (US 2018/0040726).
Regarding claim 4, Saito et al. modified by Kim et al. teach all of the limitations as discussed above.
Saito et al. modified by Kim et al. do not explicitly disclose wherein the insulator layer has a thickness less than 300 nm.
Nakayam et al. teach an insulator layer (Fig. 1, element 110) has a thickness of 230 nm (paragraph 0049), and a field plate (Fig. 1, element 141) partially covering the insulator.
 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05.






Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813